Order of Dismissal
It appearing to the court that the relators herein seek a mandate against the respondents, John W. Goddard, as Special Judge of the Dearborn Circuit Court, to reassume jurisdiction as Special Judge in Causes numbered 6093, 6094, and 6095, entitled “State of Indiana v. Arnie Roark and Jay Holcomb,” to set a date for the early trial of said numbered causes, and to correct the record in said causes in certain respects; and Lester G. Baker, sole judge of the Dearborn Circuit Court, to strike from the files the affidavits in Causes numbered 6172, 6173, and 6174, entitled “State of Indiana v. Arnie Roark and Jay Holcomb,” and to expunge from the record any and all proceedings subsequent to the filing of said affidavits; and it further appearing to the court that the matters and things which said relators asked to have done in their petition for mandate have been done, and that said petition now presents a moot question.
It is therefore ordered by the court that this cause be, and the same is, hereby dismissed.
Done by the court, this 1st day of February, 1955.
Frank E. Gilkison Chief Justice